Citation Nr: 1027986	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 1, 2007, for 
the award of Department of Veterans Affairs improved death 
pension benefits.  


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1951 to March 1953.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) decision which 
granted Department of Veterans Affairs (VA) improved death 
pension benefits and effectuated the award as of October 1, 2007.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  


REMAND

The Board observes that the Appellant was not provided with a 
Veterans Claims Assistance Act of 2000 (VCAA) notice which 
informed her of the type of evidence necessary to establish an 
effective date for the award of VA improved death pension 
benefits and how the VA would assist her in developing her claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to appellants.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009) are fully met.  

2.  Then readjudicate the Appellant's 
entitlement to payment of VA improved death 
pension benefits prior to October 1, 2009.  
If the benefits sought on appeal remains 
denied, the Appellant should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Appellant 
should be given the opportunity to respond 
to the SSOC.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

